DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ response to the restriction requirement.
Elected Species



    PNG
    media_image1.png
    337
    613
    media_image1.png
    Greyscale

As search of the prior art did not show the elected species. As no claims where specifically drawn to applicants’ elected species in independent form, no claims have been indicated as allowable. Claims written in independent form which require all the limitations of the elected species along with any dependent claims which require all the 

Examinable Species
The examinable species is represented by Compound 66:


    PNG
    media_image2.png
    535
    500
    media_image2.png
    Greyscale

	Compound 66 reads on claims 1, 5 and 10-18. Claims 2-4, 6, 7, 8, 9 and 19-20 are withdrawn from further consideration as not reads in on the examinable species. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 10, 13-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (WO 2010/126234).

Regarding Claims 1 and 5, Kim teaches Compound 66 (above, paragraph 70) which reads on applicants’ Formula 1 wherein X1-X3 = CR, R = H; X4 = N; R1 and R2 = H; X and Y = R’ = phenyl, R’ = triazine; n=1 (per claims 1, 5 and 18).

Regarding Claims 10 and 13-15, Kim teaches an OLED containing organic layers between two electrodes wherein one of the organic layers contains Formula 1 (Compound 66) paragraph 75) (per claim 10). 
Formula 1 (Compound 66) can be used as a host material in the electroluminescent layer (paragraph 76) (per claim13). 
The electroluminescent layer also contains a dopant (paragraph 76) including metal complex (Group 9, Ir) (phosphorescent) (paragraphs 80-81) (per claim 14).
The metal complex ligands include (paragraph 84):


    PNG
    media_image3.png
    200
    202
    media_image3.png
    Greyscale
 reads on 
    PNG
    media_image4.png
    137
    89
    media_image4.png
    Greyscale
 (per claim15)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 17 is ejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2010/126234).
 
Regarding Claim 17, Kim teaches an electroluminescent layer formed for Compound 12 and Ir(ppy)3 (paragraph 178). 
Compound 66 is viewed as functionally equivalent to Compound12 as one of the exemplified host materials wherein said host materials are viewed as obvious variants of generic Chemical Formula 1 (paragraph 3) which are deemed interchangeable. Compound 66 combined with Ir(ppy)3 is viewed as a formulation (per claim 17).




Allowable Subject Matter
Claim 11-12 and16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
The inventive material in a charge transporting layer or blocking layer (per claims 11-12)
The inventive material as a thermally delayed fluorescent dopant (per claim16).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786